DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/06/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
The IDS submitted contains over 17 pages of references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu et al. (US 9,627,221) in view of Lu et al. (US 2017/0294499).
Regarding claim 1, Zaitsu et al. teach a method of depositing an oxide film (silicon oxide; col. 6, line 61-62) on a template (patterned recess; col. 2, lines 8-9) for patterning in semiconductor fabrication (col. 2, lines 7-20), comprising steps of: (i) providing a template (patterned recess; col. 2, lines 8-9) having patterned structures (patterned recess; col. 2, lines 8-9) rd and 4th rows of the left column of Table 1) for depositing an oxide film (the dielectric layer which can be silicon oxide; col. 5, lines 62-65, col. 6, lines 61-62); and (ii) depositing an oxide film (the dielectric layer which can be silicon oxide; col. 5, lines 62-65, col. 6, lines 61-62) on the template (patterned recess) by plasma-enhanced atomic layer deposition (PEALD) (col. 5, lines 62-65) using the nitrogen gas selected in step (ia) (inert gas of pure nitrogen gas; col. 9, lines 51-54) as a carrier gas and also as a dilution gas (inert gas as a carrier gas and dilution gas; Table 1), thereby entirely covering with the oxide film (the dielectric layer which can be silicon oxide) an exposed top surface of the template and the patterned structures (Fig. 5A, col. 3, lines 5-8, col. 3, line 67-col. 4, line 1) to obtain an oxide film-covered template (Fig. 5A, col. 3, lines 5-8, col. 3, line 67-col. 4, line 1), in a manner that a reduction of thickness of the patterned structures occurring in step (ii) is less than that when the carrier gas and dilution gas contain a noble gas (Zaitsu et al. teaches the PEALD using nitrogen gas as the carrier gas and the dilution gas, which is the same as the current application and should has the same properties). 
Zaitsu et al. do not teach a photoresist is polymer resist and/or carbon hard mask, or an organic material, wherein: a ratio of flow rate of oxidizing gas used in step (ii) to flow rate of the carrier and dilution gases used in step (ii) is about 4/100 to about 30/100; in a PEALD cycle used in step (ii), a duration of applying RF power to the reaction space is 0.2 seconds or less, and RF power applied to the reaction space is 0.07 W/cm2 or less per area of a substrate on which the 
Zaitsu et al. teach wherein: a ratio of flow rate of oxidizing gas (reactant gas) used in step (ii) (Table 1, which can be applied to nitrogen gas) to flow rate of the carrier and dilution gases used in step (ii) (Table 1) is 5/100 to 100/100 for the carrier gas and 5/100 to 200/100 for the dilution gas (according to a flow rate of reactant gas of 100-1000 sccm, a flow rate of carrier gas of 1000-2000 sccm, and a flow rate of dilution gas 500 to 2000 sccm; Table 1)  which overlaps the claimed range of about 4/100 to about 30/100, that establishes the prima facie case of obviousness (MPEP 2144.05); in a PEALD cycle used in step (ii) (Table 1, which can be applied to nitrogen gas), a duration of applying RF power to the reaction space (reaction chamber) is 0.1 to 10 second (Table 1) which overlaps the claimed range of 0.2 seconds or less, that establishes a prima facie case of obviousness (MPEP 2144.05), and RF power applied to the reaction space (reaction chamber) is 0.035 W/cm2 to 2.83 W/cm2 (corresponding to a power of 25 to 2000 W on a 300-mm diameter wafer of an area of 707 cm2; Table 1, which can be applied to nitrogen gas) per area of a substrate (300-mm diameter wafer; Table 1) on which the template (patterned recess; col. 2, lines 8-9) is formed (see Fig. 5A) which overlapped the claimed range of 0.07 W/cm2 or less, that establishes a prima facie case of obviousness (MPEP 2144.05); and in step (ii) (col. 5, lines 62-65, col. 6, lines 61-62), a growth rate per cycle (GPC) of the oxide film (the dielectric layer which can be silicon oxide) on the template (patterned recess) is 0.03 to 0.2 nm/cycle (Table 1) which is very close to the claimed range of 0.005 to 0.02 nm/cycle, that establishes a prima facie case of obviousness (MPEP 2144.05).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Zaitsu et al. and Lu et al. and to use polymer resist as taught by Lu et al., because Zaitsu et al. teach using photoresist for patterned structures (col. 6, lines 64-65) and Lu et al. teach that polymer resist is a common material for the photoresist ([0033]). 
Regarding claim 3, Zaitsu et al. teach the method according to claim 1, wherein in step (ii) (process (i); col. 2, lines 9-12), the carrier gas and the dilution gas consist essentially of nitrogen gas (inert gas such as nitrogen gas; Table 1, col. 9, lines 51-54).
Regarding claim 4, Zaitsu et al. teach the method according to claim 3, wherein the carrier gas and the dilution gas each are continuously supplied to the reaction space throughout step (ii) (Table 1) at a flow rate of 0.5 to 5 slm (1 to 2 slm for the carrier gas and 0.5 to 2 slm for the dilution gas; Table 1).
Regarding claim 6, Zaitsu et al. teach the method according to claim 1, wherein an oxidizing gas (reactant gas; Table 1) used in step (ii) (Table 1) is one or more gases selected from the group consisting of O2, N2O, NO, NO2, CO, and CO2 (O2, CO2, N2O; Table 1).
Regarding claim 7
Regarding claim 11, Zaitsu et al. teach the method according to claim 1, wherein a precursor (Bis-Diethyl-Amino-Silane; Table 1) used in step (ii) (Table 1) contains silicon or a metal (silicon).
Regarding claim 12, Zaitsu et al. teach the method according to claim 11, wherein the oxide film (the dielectric layer which can be silicon oxide; col. 5, lines 62-65, col. 6, lines 61-62) formed in step (ii) (Table 1) is constituted by silicon oxide or metal oxide (silicon oxide).
Claims 2 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaitsu et al. and Lu et al. as applied to claim 1 above, and further in view of Oka et al. (US 2010/0255218).
Regarding claim 2, Zaitsu et al. teach further comprising, after step (ii) (process (i); col. 2, lines 9-12), a step of: (iii) etching the oxide film-covered template (process (ii); col. 2, lines 12-20) to remove an unwanted portion of the oxide film (the dielectric layer which can be silicon oxide) so as to form spacers (col. 8, line 65, col. 12, lines 43-47) for use in spacer-based patterning (double pattering process using spacers; col. 12, lines 43-47).
Zaitsu et al. do not teach remove an unwanted portion of the patterned structures so as to form vertical spacers isolated from each other.
In the same field of endeavor of semiconductor manufacturing, Oka et al. teach remove an unwanted portion of the patterned structures (43; Figs. 4C and 4D, [0069]) to so as to form vertical spacers (46; Fig. 4D, [0069]) isolated from each other (see Fig. 4D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Zaitsu et al., Lu et al. and Oka et al. and to use spacer pattering process as taught by Oka et al., because Zaitsu et al. teach using 
Regarding claim 15, Zaitsu et al. teach the method according to claim 2, wherein the spacer-based patterning is spacer-defined double patterning (double pattering process using spacers; col. 12, lines 43-47).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Only issues related to the last office action are discussed in the following.
On pages 4-5 of Applicant's Response, Applicant traversed on the Office assertion of "The rejections on ranges can be done by showing "sufficient specificity" as disclosed in MPEP 2131.01 or showing overlapping of ranges as disclosed in MPEP 2144.05." based on using the principle of “obvious to try” of KSR applied to choosing one embodiment out of a few embodiment and overlapping of ranges.
The Examiner respectfully disagrees with Applicant's argument, because the assertion that "The rejections on ranges can be done by showing "sufficient specificity" as disclosed in MPEP 2131.01 or showing overlapping of ranges as disclosed in MPEP 2144.05." is appropriate.  Regarding the issue of “choosing one embodiment out of a few embodiment”, if the primary reference teaches an embodiment (option) which reads on the claimed limitation, this is considered as “anticipation”.  The taught embedment anticipates the claimed limitation.  It does not matter whether this embodiment is one of the embodiments taught in the primary reference.   Regarding the issue of “overlapping of ranges”, MPEP 2144.05. I. clearly teaches the issue of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki et al. (US 2021/0273109) teach using PEALD to deposit silicon oxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/11/2021